Exhibit 10.1




NATCO GROUP INC.

2006 LONG-TERM INCENTIVE COMPENSATION PLAN

Amendment No. 2 to Performance Unit Award Agreement



Grantee:
______________
Date of Original Grant: June 30, 2006
PU Grant No.:
______________




1. Amendment of Grant. You and NATCO Group Inc. hereby agree that your
Performance Unit Award Agreement under the NATCO Group Inc. 2006 Long-Term
Incentive Compensation Plan (the “Plan”) that is referenced above (the “Award
Agreement”) is hereby amended as provided herein. Capitalized terms used but not
defined herein are used as defined in the Award Agreement.

2. Corporate Change. For purposes of the Award Agreement, Corporate Change shall
be deemed to include any Corporate Change that occurs as a result of (a) the
consummation of the merger contemplated under that certain Agreement and Plan of
Merger (the “Merger Agreement”) by and among Cameron International Corporation,
NATCO Group Inc. and Octane Acquisition Sub, Inc. dated as of June 1, 2009, or
(b) the consummation of any acquisition, merger or other similar transaction
resulting from a Company Superior Proposal as defined in the Merger Agreement
that constitutes a change in control event (as defined in Treasury Regulation
Section 1.409A-3(i)(5)) with respect to NATCO Group Inc. The Performance Period
shall continue through the date of such Corporate Change, and provided you
remain in continuous employment with NATCO Group Inc. through such date payment
of the vested units at target shall occur as soon as administratively
practicable (but in no event later than 45 days) after the occurrence of the
Corporate Change. Notwithstanding the extension of the Performance Period,
payment shall only be made in respect of the occurrence of a Corporate Change,
and not in respect of the performance standards specified in the Award
Agreement. If the Merger Agreement or agreement in respect of a Company Superior
Proposal terminates prior to occurrence of the Corporate Change, then the
Performance Period shall terminate on the date of such termination, and no
payments shall be payable or made under the Award Agreement.

3. Effect on Award Agreement. The provisions of this instrument will apply
notwithstanding anything to the contrary in the Award Agreement. As amended
hereby, the Award Agreement is specifically ratified and reaffirmed.



NATCO GROUP INC.






Date: June __, 2009






By:






[Name]
[Title]






Accepted and Agreed by Recipient:




Date: June __, 2009
____________________________________
[Name]

--------------------------------------------------------------------------------